DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 1, para 0001; in the “Related Application” section, the status of the application should be updated.
Page 1; the numbering of the paragraphs are incorrect.   
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 5 – 15, 17 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 3, 5 – 15, 17 and 18 of U.S. Patent No. 10,657,246 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below;


Instant Application No. 16/841,604
US Patent No. 10,657,246 B2
1. A computer system, comprising: one or more processors; and memory including instructions that, when executed, cause the one or more processors to at least: execute a first executable application; access a first registration request from a second executable application, wherein the second executable application includes one or more components that have a digital certification; validate the digital certification of the one or more components; in response to the validating of the digital certification of the one or more components, save information from the first registration request into a registration store, wherein the information saved from the first registration request includes a unique identifier including (1) an identification of one or more types of events that the second executable application is to receive from the first executable application, and (2) a package family name for the second executable application; raise, by the first executable application, an event having an event type and event information; and send, to the second executable application, in response to determining that the event type of the raised event is saved in the registration store, the raised event without requiring further authentication from the second executable application.
1. A computer system, comprising: one or more processors; and a memory including instructions that, when executed, cause the one or more processors to at least: execute a first executable application designed for execution using a 
first application programming interface (API);  access a first registration request from a second executable application designed for execution using a second API different from the first API, the first API and the second API executed within a same operating system environment, wherein the second executable application includes: one or more components specific to the second API; and one or more components that have a digital certification; validate the digital certification of the one or more components; and in response to 
the validating of the digital certification of the one or more components, save information from the first registration request into a registration store, 
wherein the information saved from the first registration request includes a unique identifier including (1) an identification of one or more types of events that the second executable application is to receive from the first executable application, and (2) a package family name for the second executable application; raise, by the first executable application, an event having an 


1. A computer system, comprising: one or more processors; and a memory including instructions that, when executed, cause the one or more processors to at least: execute a first executable application designed for execution using a 
first application programming interface (API);  access a first registration request from a second executable application designed for execution using a second API different from the first API, the first API and the second API executed within a same operating system environment, wherein the second executable application includes: one or more components specific to the second API; and one or more components that have a digital certification; validate the digital certification of the one or more components; and in response to 
the validating of the digital certification of the one or more components, save information from the first registration request into a registration store, 
wherein the information saved from the first registration request includes a unique identifier including (1) an identification of one or more types 
event type and event information; and send, to the second executable application, in response to determining that the event type of the raised event is saved in the registration store, the raised event without requiring further authentication from the second executable application.
2. The computer system of claim 1, wherein the first API is implemented using a desktop platform.

1. A computer system, comprising: one or more processors; and a memory including instructions that, when executed, cause the one or more processors to at least: execute a first executable application designed for execution using a first application programming interface (API); access a first registration request from a second executable application designed for execution using a 
second API different from the first API, the first API and the second API executed within a same operating system environment, wherein the second executable application includes: one or more components specific to the second 
API; and one or more components that have a digital certification; validate the digital certification 
3. The computer system of claim 2, wherein the second API is implemented using a universal platform.

5. The computer system of claim 1, wherein the one or more processors are to validate the digital certification by performing digital signature verification.
6. The computer system of claim 1, wherein the registration store includes an encrypted data store.
6. The computer system of claim 1, wherein the registration store includes an encrypted data store.

7. The computer system of claim 1, wherein the unique identifier further includes an App Service name for the second executable application.
8. The computer system of claim 1, wherein the one or more processors are further to determine, for each raised event, each executable application for which information has been 23Docket No. P116059C stored in the registration store indicating an interest by the respective executable application in receiving information about the respective raised type of the event.
8. The computer system of claim 1, wherein the one or more processors are further to determine, for each raised event, each executable application for which information has been stored in the registration store indicating an interest by the respective executable application in receiving information about the respective raised type of the event.
9. The computer system of claim 8, wherein the processor is to send the event to a third executable application that has requested events matching the event type of the raised event.
9. The computer system of claim 8, wherein the processor is to send the event to a third executable application that has requested events matching the event type of the raised event.
10. The computer system of claim 1, wherein, to send the event, the one or more processors are to: open an App Service; and send the raised event to the opened App Service.
10. The computer system of claim 1, wherein, to send the event, the one or more processors are to open an App Service; and send the raised event to the opened App Service.
11. A method, comprising: executing a first executable application; accessing a first registration request from a second executable application, wherein the second executable application includes a component that has a digital certification; validating the digital certification of the component; in response to the validating of the digital certification of the component, saving information from the first 

(API); accessing a first registration request from a second executable application structured to be executed using a second API different from the 
first API, the first API and the second API executed within a same operating 

application is to receive from the first executable application, and (2) a package family name for the second executable application; raising, by the 
first executable application, an event having an event type and event information; and sending, to the second executable application, in response to determining that the event type of the raised event is saved in the registration store, the raised event without requiring further authentication from the second executable application.

12. The method of claim 11, wherein the second component includes at least one of a Full Trust executable or a Desktop Bridge executable.

13. The method of claim 11, wherein the unique identifier further includes an App Service name for the second executable application.
14. A computer readable storage disk or storage device that is not a propagating signal, comprising computer executable instructions that, when executed, cause one or more processors to at least: execute a first executable application; access a first registration request from a second executable application, wherein the second executable application includes a component that has a digital certification; validate the digital certification of the component; in response to the validating of the digital certification of the component, save information from the first registration request into a registration store, wherein the information saved from the first registration request includes a unique identifier 25Docket No. P116059C including (1) an identification of one or more types of events that the second executable application is to receive from the first executable application, and (2) a package family name for the second executable application; raise, by the first executable application, an event having an event type and event information; and send, to the second executable application, in response to determining that the event type of the raised event is saved in the registration store, the raised event 

programming interface (API); access a first registration request from a second executable application designed for execution using a second API different from the first API, the first API and the second API executed within a same 
operating system environment, wherein the second executable application includes: a first one or more components specific to the second API;  and a second component that has a digital certification; validate the digital certification of the second component;  and in response to the validating of the digital certification of the second component, save-information from the 
first registration request into a registration store, wherein the information saved from the first registration request includes a unique identifier 
including (1) an identification of one or more types of events that the second executable application is to receive from the first executable application, 
first executable application, an event having an event type and event information; and send, to the second executable application, in response to determining that the event type of the raised event is saved in the registration store, the raised event without requiring further authentication from the second executable application.

14. A computer readable storage disk or storage device that are not a propagating signal, comprising computer executable instructions that, when executed, to cause one or more processors to at least: execute a first executable application designed for execution using a first application 
programming interface (API); access a first registration request from a second executable application designed for execution using a second API different from the first API, the first API and the second API executed within a same operating system environment, wherein the second executable application includes: a first one or more components specific to the second API;  and a second component that has a digital certification; validate the digital certification of the second component;  and in response to the validating of the digital certification of the second component, save-information from the first 
including (1) an identification of one or more types of events that the second executable application is to receive from the first executable application, and (2) a package family name for the second executable application; raise, by the first executable application, an event having an event type and event information; and send, to the second executable application, in response to determining that the event type of the raised event is saved in the registration store, the raised event without requiring further authentication from the second executable application.
15. The computer readable storage disk or storage device of claim 14, wherein the first API is implemented using a desktop platform.

17. The computer readable storage disk or storage device of claim 14, wherein the second component includes a Full Trust executable, also referred to as a Desktop Bridge program.
18. The computer readable storage disk or storage device of claim 14, wherein the instructions further cause the one or more processors to perform digital signature verification.
18. The computer readable storage disk or storage device of claim 14, wherein the instructions further cause the one or more processors to perform digital signature verification.


Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, none of the prior arts HAMILTON (US2016/0080334 A1), Lau (US 2012/0147012 A1) and SHANTHARAM (US 2018/0150288 A1) failed to disclose the computer system of claim 3, wherein the one or more components specific to the second API include a Full Trust executable Desktop Bridge program.
Instead, HAMILTON discloses a computer-based system comprising: a processor; memory; and a communication infrastructure, the system programmed with a first set of instructions for the system to perform the steps of a publisher, and a second set of instructions for the system to perform the steps of a subscriber, wherein, when the first and second set of instructions are executed, the system performs a method comprising: determining an occurrence of an event; responsive to the determining, obtaining, a first key from a key management server; encrypting the event with the first key to produce an encrypted event; and transmitting the encrypted event for consumption by the subscriber.
Lau discloses a system, comprising: an animation coordination component, including: an  input component configured to receive initial information from one or more initiator applications and to receive final information from one or more destination applications; and an animation component configured to create and to render animations on a display device, wherein the animations provide seamless transitions from environments associated with the one or more initiator applications to environments associated with the one or more destination applications.
SHANTHARAM discloses a system, comprising: at least one computing device; and a management application executable by the at least one computing device, the management application configured to cause the at least one computing device to at least: receive a specification of a Win32 application and a plurality of deployment options; receive a specification of a plurality of target client devices; direct respective management agents executed in individual ones of the plurality of target client devices to install the Win32 application according to the plurality of deployment options;  receive status 
Regarding claim 16, none of the prior arts HAMILTON (US2016/0080334 A1), Lau (US 2012/0147012 A1) and SHANTHARAM (US 2018/0150288 A1) failed to disclose the computer readable storage disk or storage device of claim 15, wherein the second executable application is designed for execution using a second API different from the first API, the second API implemented using a universal platform.
Instead, HAMILTON discloses a computer-based system comprising: a processor; memory; and a communication infrastructure, the system programmed with a first set of instructions for the system to perform the steps of a publisher, and a second set of instructions for the system to perform the steps of a subscriber, wherein, when the first and second set of instructions are executed, the system performs a method comprising: determining an occurrence of an event; responsive to the determining, obtaining, a first key from a key management server; encrypting the event with the first key to produce an encrypted event; and transmitting the encrypted event for consumption by the subscriber.
Lau discloses a system, comprising: an animation coordination component, including: an  input component configured to receive initial information from one or more initiator applications and to receive final information from one or more destination applications; and an animation component configured to create and to render animations on a display device, wherein the animations provide seamless transitions from environments associated with the one or more initiator applications to environments associated with the one or more destination applications.
SHANTHARAM discloses a system, comprising: at least one computing device; and a management application executable by the at least one computing device, the management application configured to cause the at least one computing device to at least: receive a specification of a Win32 application and a plurality of deployment options; receive a specification of a plurality of target client devices; direct respective management agents executed in individual ones of the plurality of target client devices to install the Win32 application according to the plurality of deployment options;  receive status information from the respective management agents indicating installation success or failure; and generate a report based at least in part on the status information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194